ON MOTION FOR MODIFICATION OF OPINION.
By their motion filed, the respondents seek a rehearing in this cause, or, in lieu thereof, a modification of the divisional opinion herein as rendered and as thereafter adopted by this court en banc. The gravamen of the motion is the alleged inadequacy of the opinion in respect of its treatment of the subject of "maintenance damages" of the pipe line involved in this action. This is the sole ground assigned in support of each branch of the dual motion, which was filed at the judgment term, May, 1934, but not within ten days after the rendition of the judgment in this court. On account of its belated filing the paper is wholly ineffectual to operate as a motion for rehearing and will be treated as one for modification only.
It is insisted in the motion that the character and the measure of the maintenance damages are left undecided by the opinion. This complaint seems groundless. The opinion is entirely clear and is as exhaustive as needs be in its treatment of all damages that are involved in the record before the court. Particularly so in certain passages quoted approvingly from the case of O'Connor et al. v. Great Lakes Pipe Line Company et al. (C.C.A.),63 F.2d 523. *Page 1068 
The ruling referred to is, substantially, that damages claimed to be caused by the granting of the easement (the diminution in market value of the servient estate across which the pipe line runs and upon which the burden of the easement is laid) are not recoverable under the contract in suit and that the damages agreed therein to be paid respondents were clearly contemplated by the contract (precisely like the one in suit) to be those caused by the laying of each line of pipe as and when laid, including maintenance damages, if any, as and when accrued. The opinion also sets out and stamps with approval another passage from the O'Connor case to the effect — given concrete application here — that presently recoverable damages are only those flowing from injuries that have been done to crops, surfaces, fences, and things of like nature on respondents' premises (as the word is interpreted in both the questioned opinion and the O'Connor case); that is to say — and in general and comprehensive terms, — to damages flowing from physical injuries done by this appellant to the land and its appurtenances necessarily used in the laying of the existing pipe line or in repairing or maintaining thesame. So it is manifest that said opinion places maintenance damages in the same category with the other physical injuries stated in connection therewith.
With respect to the measure of damages which is applicable in the determination of maintenance damages as considered wholly apart from damages to appurtenances, it is to be observed that the present record presents no issue upon that matter. The petition of respondents declared upon specific and itemized damages for physical injuries to the land and appurtenances from the laying of the pipe as well as upon the damage resulting from the granting of the easement, but was silent as to maintenance. The answer of appellant admitted liability for the physical injuries if the same should be supported by the evidence adduced. Respondents had a verdict which included those items, and the verdict in that regard was not challenged in the trial court or at any time or in any manner on appeal. So that a present discussion of measure of maintenance damages as a matter separate and distinct from the physical injuries done to appurtenances in the laying of the pipe is useless, since it follows as a corollary to the proposition demonstrated in the opinion complained of that the measure of damages is the same for physical injuries done the premises by repair and maintenance as for the related injuries done in the laying of the pipes.
The motion should be denied and it is so ordered. *Page 1069